Citation Nr: 1438052	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  14-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a March 1, 2002 rating decision assigning an effective date of November 2, 1993 for the grant of service connection for non-ulcer dyspepsia should be revised or reversed on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to February 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that found no CUE in a March 1, 2002 rating decision that granted service connection for non-ulcer dyspepsia and assigned an initial disability rating of 10 percent, effective from November 2, 1993.  

This case is also on appeal from an October 2012 rating decision that denied entitlement to a TDIU.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable, presumed destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.

2.  A December 1974 Board decision denied service connection for a stomach disorder to include peptic ulcer.  

3.  In an August 1976 rating decision, the RO determined that no new and material evidence had been received to reopen the previously denied claim of service connection for a stomach disorder; the Veteran was notified of this determination in August 1976 and submitted a Notice of Disagreement (NOD) which was received at the RO in November 1977; in December 1977 the RO notified the Veteran that his August 1976 NOD was untimely.  

4.  In an unappealed April 1978 rating decision, the RO determined that newly received service department daily sick reports dated September 30, 1957 and October 4, 1957 were considered but were not new and material.  

5.  In a November 1990 confirmed rating decision, the RO again considered 1957 service department daily sick reports showing hospitalization in Germany in 1957.

6.  A July 26, 1991 Board decision denied service connection for a stomach disorder finding that service department records added to the file in conjunction with the 1978 and 1990 claims to reopen were not new and material.  

7.  On November 2, 1993 the Veteran submitted new and material evidence to reopen the previously denied claim for a stomach condition; no service department records were added to the record in conjunction with this claim to reopen.  

8.  A March 1, 2002 rating decision granted service connection for non-ulcer dyspepsia, effective from November 2, 1993; no claim formal or informal to reopen the previously denied claim was received between July 26, 1991 and November 2, 1993.  

9.  The March 1, 2002 rating decision was supportable by the evidence then of record and was consistent with the applicable law and regulations extant at that time, and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

10.  The Veteran's sole service connected disability is non-ulcer dyspepsia, rated as 60 percent disabling.

11.  The evidence is in relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. 


CONCLUSIONS OF LAW

1.  The December 1974 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  The July 1991 Board decision finding that the additional service department records added to the file in 1978 and 1990 were not new and material, is final.  38 U.S.C.A. § 7104(b) (West 2002).

3.  The August 1976 and April 1978 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R §§ 20.302, 20.1103 (2013).

3.  The March 1, 2002 rating decision, in which the RO assigned an effective date of November 2, 1993 for the grant of service connection for non-ulcer dyspepsia, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400 (2001).

4.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

The Veteran seeks revision or reversal of the March 1, 2002 rating decision's assignment of a November 2, 1993 effective date for the grant of service connection for non-ulcer dyspepsia on the basis of CUE.  For the reasons set forth below, the Board finds that CUE was not committed in that decision. 

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

There is a three-part test to determine whether a prior decision was based on CUE:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The three-part test for establishing CUE in the March 1, 2002 rating decision has not been satisfied.  First, there is no indication that the correct facts as known at the time were not before the adjudicator.  

The Veteran's February 1974 initial claim of service connection for a stomach condition was denied by rating decision dated July 1974.  No service treatment records were of record at the time of that denial.  The RO determined that the Veteran's service records were destroyed by the 1973 fire at the National Personnel Records Center (NPRC).  The Veteran timely appealed the July 1974 decision to the Board and the Board denied the claim in a December 1974 decision.  The Board's December 1974 decision is final.  

In July 1976, the Veteran requested to reopen his previously denied claim of service connection for a stomach condition.  He submitted a lay statement in support of his claim and a medical record from 1975 showing treatment for a stomach condition.  The RO confirmed and continued the prior denial in an August 1976 rating decision on the basis that the evidence submitted was not new and material.  The Veteran was provided with notice of the August 1976 confirmed rating decision and his appellate rights in August 1976 but he did not submit a Notice of Disagreement (NOD) within one year of the August 1976 notice of the August 1976 decision, and therefore the August 1976 determination became final.  The Veteran subsequently submitted a NOD in November 1977, but the RO notified him in December 1977 correspondence that his NOD was not timely and he did not appeal the timeliness issue.

In February 1978, the Veterans of Foreign Wars (VFW) submitted a claim to reopen the previously denied claim of service connection for a stomach disorder on behalf of the Veteran.  The VFW requested that the VA obtain the Veteran's service records from the spring of 1957 noting that the Veteran was hospitalized for two to three weeks at an Army Hospital in Ulm, Germany, at which time he served with the HQ Company, 20th Transportation Battalion.  VFW also requested that the RO obtain his VA hospital clinic folder and request records from the Veteran's Army Unit.  

Additional records were subsequently obtained, including service department morning reports from September 30, 1957 and October 4, 1957, and VA treatment records dating back to 1975.  In April 1978, the RO confirmed and continued the prior denial of service connection for a stomach disorder.  In the April 1978 notice to the Veteran, the RO specifically indicated that the service morning reports dated September 30, 1945 and October 4, 1957 were considered in making their decision, but that the evidence did not show that the Veteran's stomach condition was incurred in or aggravated by service.  The Veteran did not appeal that determination and it became final.  

In October 1990, the Veteran filed an informal claim for service connection for a gastric condition.  In support of the claim, the Disabled American Veterans (DAV) submitted VA treatment records, Forest Avenue Hospital Records, and U.S. Army morning reports which included the previously reviewed reports from September 30, 1957 and October 4, 1956, and also included another morning report dated August 1, 1957.  In a November 1990 confirmed rating decision, the RO confirmed and continued the prior denial of service connection for a stomach condition because the evidence submitted was duplicative and was previously considered, and no evidence was presented showing a chronic gastrointestinal condition in service or within the one year presumptive period following active duty.  

The Veteran timely appealed the RO's November 1990 decision to the Board, and the Board issued a decision in July 1991 denying the claim of service connection for a stomach disorder because the evidence submitted showed treatment in 1969 and the 1970's.  The evidence did not show treatment for a service for a gastrointestinal disorder in service.  The Board's July 1991 decision is final.  

The Veteran's most recent request to reopen his claim of service connection for a stomach disorder is dated October 29, 1993, (received at the RO on November 2, 1993).  In support of his claim to reopen, the Veteran submitted an October 28, 1993 letter from E.D., MD which noted that he assisted another doctor with the Veteran in 1962 when the Veteran was suffering from acute gastritis and peptic ulcer.  In June 1994, the Veteran submitted medical records from Methodist Hospital showing treatment for unspecified gastritis in 1974.  

The RO denied the Veteran's November 2, 1993 claim in a January 1995 rating decision.  The Veteran appealed that determination to the Board.  The Board issued a decision in January 1997 denying the Veteran's claim to reopen the previously denied claim of service connection for a stomach disorder.  The Veteran appealed the Board's January 1997 decision to the United States Court of Appeals for Veterans Claims.  In November 1998, the Veteran and the Secretary of VA entered into a Joint Motion to vacate the Board's January 1997 decision and remand the matter back to the Board for readjudication.  The Board subsequently remanded the issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for a stomach disorder in May 1999.  Additional evidence was added to the record, including a March 2001 supporting opinion from Dr. J.L.  

Significantly, no additional service department records were added to the record since the Board's July 1991 final decision.  

In a March 1, 2002 rating decision, the RO granted service connection for non-ulcer dyspepsia with a 10 percent rating assigned from November 2, 1993.  The decision noted that the Veteran's claim had been continuously prosecuted since November 2, 1993.

The above facts are undisputed and were before the adjudicator at the time the RO issued the March 1, 2002 rating decision.  

The Veteran asserts, however, the statutory or regulatory provisions extant at the time of the March 1, 2002 were incorrectly applied in assigning the November 2, 1993 effective date for the service-connected non-ulcer dyspepsia.  More specifically, the Veteran argues that the RO failed to correctly apply the provisions of 38 C.F.R. § 3.156(c) with respect to the March 2002 rating decision.  The Veteran's attorney has not asserted CUE in any other final decision other than the March 2002 rating decision.  See June 2014 correspondence from the Veteran's attorney that was accepted as a substantive appeal in lieu of a Form 9.  

The law and regulations governing the assignment of effective dates in March 2002 was as follows:

Generally speaking, where a claim which has been previously denied by a final decision is reopened based on new and material evidence and the benefit allowed, the effective date assigned for the award of the benefit is date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(a), (q)(1), (r) (2001).  However, the VA regulation pertaining to new and material evidence under 38 C.F.R. § 3.156 (2001) provides, 

(c) Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. . . The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2001).  

In addition, VA regulations pertaining to the effective date assigned where a claim is reopened based on service department records provides, 

(2)  Service department records.  To agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later, subject to rules on original claims filed within 1 year after separation from service.  38 C.F.R. § 3.400(q)(2) (2001).  

The Veteran's attorney maintains that the RO's lack of consideration of the above regulations in the March 2002 rating decision which assigned the November 2, 1993 affective date is clearly and unmistakably erroneous.  The Board disagrees.  

In this case, the service department records added to the file in 1978 and 1990 were considered in conjunction with those claims to reopen; and, the RO found that those service department records from 1957 were not new and material.  A 1991 Board affirmed the RO's 1990 denial and that decision is final.  This demonstrates that the RO already addressed the issue of the addition of service department records to the file after the Board's December 1974 final disallowance of the claim.  The RO, in 1978 and 1990 explicitly identified and considered the 1957 service department records that were added to the record after the December 1974 Board final denial of the claim.  As these records have already been considered as to whether they were new and material in prior final decisions, it would be incorrect for the RO to apply 38 C.F.R. § 3.156(c) in the March 2002 rating decision.  In essence, those service department records were not relevant for the purpose of applying 38 C.F.R. § 3.156(c) in the March 2002 decision and it was correct for the RO not to apply it at that time because there were no additional service department records submitted after the Board's 1991 final denial of the claim.

Notably, the service department records from 1957 show that the Veteran was hospitalized in 1957, but the reason for his hospitalization is not indicated in those records.  The RO considered that evidence in 1978 and 1990 and in both cases, found it not to be new and material.  Thus, not only were the service department records considered in prior final denials, but, in consideration of those records, the RO determined that they were not new and material.  

The language of 38 C.F.R. § 3.156(c) in 2002 specifically notes that, "Where the new and material evidence consists of a supplemental report from the service department..."  In other words, according to the regulations in effect at the time of the March 2002 rating decision, any official service department record received after the former decision has become final has to first be new and material in order to trigger the consideration of the former decision.  In this case, both the 1978 and 1990 decisions found that the service department record from 1957 was not new and material.  Because the 1978 and 1990 decisions found that the service department records from 1957 were not new and material, and those decisions are final, 38 C.F.R. § 3.156(c) (2001) is not applicable in the March 2002 rating decision.  

Incidentally, this regulation was amended in 2006 and the amended version of 38 C.F.R. § 3.156(c) reads:  ...[a]t any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim....38 C.F.R. § 3.156(c) (2007).  This version of the regulation, however, does not apply to this claim on appeal because it was not in effect at the time of the March 2002 rating decision; and, the determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

In summary, the 1957 service department records were considered in conjunction with prior decisions that have since become final; and, in considering that evidence, the RO found that the 1957 service department records were not new and material. 

No additional service department records have been added to the file at any time since the Board's final January 1991 decision.  Thus, the application of 38 C.F.R. § 3.156(c) is not relevant with respect to the assignment of an effective date for the grant of service connection in March 2002.  

Although the RO in its March 2002 decision based the grant of service connection on all of the evidence of record, including consideration of the 1957 treatment records, those service department records cannot be considered new and material at the time of the November 1993 claim to reopen because at that point they were duplicative of evidence already associated with the claim and previously considered.  In other words, the RO did not reopen the November 1993 claim based on new and material evidence consisting of the 1957 service department records.  That ship already sailed with the rating decisions of 1978 and 1990, and the Board's 1991 final decision.  The November 1993 claim was reopened on the basis of new and material evidence that did not consist of service department records; but rather, it consisted of, inter alia, a positive medical opinion.  38 C.F.R. § 3.156(c) is not applicable to the March 2002 decision because the 1957 service department records were considered in two prior RO final denials in 1978 and 1990, and they were found not new and material.  

The correct effective date is the date of the reopened claim, which is November 2, 1993 because the reopened claim which culminated in a grant of service connection in March 2002 had been ongoing since November 2, 1993.  The November 2, 1993 claim to reopen is the first evidence of an informal claim to reopen since the Board's 1991 final denial.  Based on these facts, the regulations dictate that the correct effective date is November 2, 1993.  38 C.F.R. § § 3.400, 3.156 (2001).

The law was correctly applied.  The Veteran argues that 38 C.F.R. § 3.156(c) was incorrectly applied, but as explained above, it was correct for the RO to not apply 38 C.F.R. § 3.3156(c) at all with respect to the March 2002 rating decision.  Accordingly, none of the elements for establishing CUE in the March 2002 rating decision have been satisfied.  See Damrel, 6 Vet. App. at 245.  In the absence of the kind of error of fact or law which would compel the conclusion that the effective date for grant of service connection for non-ulcer dyspepsia would have been prior to November 2, 1993 in that decision, the Veteran's motion to reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a) ; 38 C.F.R. § 3.105(a) ; Fugo, 6 Vet. App. at 43-44 .

Finally, the matter of entitlement to an earlier effective date was raised as part of the Veteran's contention that CUE existed in the March 2002 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to notify and assist the Veteran in substantiating a claim for benefits.  38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  The Court has also held that the duty to notify and assist provisions do not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).

II.  TDIU

The Veteran also seeks a TDIU.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's sole service-connected disability is his non-ulcer dyspepsia, rated as 60 percent disabling from March 13, 2010.  The Veteran's disability rating satisfies the schedular threshold percentage requirements for consideration of a TDIU in that he has one disability that is 60 percent disabling.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  Thus, to the extent that the VA medical opinions summarized below each address whether the Veteran's non-ulcer dyspepsia would preclude gainful employment in the average person, they are not probative because they do not consider the Veteran's level of education or work history.

The Veteran's 60 percent disability rating was assigned pursuant to findings from a March 13, 2010 VA examination.  That examination noted that the Veteran had chronic right upper quadrant pain for many years.  The pains come and go, are sharp, and last for 20 minutes.  Nervousness and spicy foods bring on the pain and the Veteran has occasional nausea every day and the Veteran generally vomits one to two times per week.  He has alternating constipation and diarrhea and has heartburn weekly but not every day.  The overall disability picture has resulted in a significant weight loss of 30 pounds in 4 months.  In a post-claims file review addendum believed to have been prepared in Mary 2010, the examiner indicated that the [gastrointestinal] conditions "do not hinder him from working."  

Examiners in July 2012 and September 2012 noted that the Veteran had to take continuous medications for his gastrointestinal conditions.  These reports show that the Veteran had episodes of non-severe symptoms 4 or more times per year and episodes of severe symptoms 4 or more times per year.  The examiner determined that the Veteran's stomach conditions and/or duodenum conditions did not impact his ability to work.  The examiner provided no rationale for that opinion, and did not base the opinion on the Veteran's level of education and work history.

The September 2012 examiner listed the Veteran's signs and symptoms as infrequent episodes of epigastric distress, dysphagia, pyrosis and regurgitation.  In contrast to the March 2010 examination, the examiner found no nausea or vomiting.  The examiner determined that the Veteran's esophageal conditions did not impact his ability to work.  The examiner stated, "Veteran's condition of hiatal hernia is stable/resolved per most recent UGI, and does not inhibit Veteran from obtaining and maintaining gainful employment at this time."  Once again, this examiner did not provide any reasoning for the opinion, and did not consider the Veteran's work history or level of education.  

Notably, according to the September 2012 examination report, the RO ordered the examination because it felt that the July 2012 examination (for duodenal conditions) did not provide the information required for rating purposes.  First, as the September 2011 Board decision points out, when it is not possible to separate the effects of a service connected disability and non-service connected disabilities, the reasonable doubt doctrine under 38 C.F.R. § 3.102 requires that such doubt be resolved in the Veteran's favor.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, there has been no distinction made as to what, if any, gastrointestinal symptoms are not related to the service-connected disability; therefore all of his symptoms must be considered as part of the service-connected disability.  

As noted above, none of these examiners considered the Veteran's educational background or his work history on his ability to maintain substantially gainful employment.  It is significant, however, that the Veteran was an elementary school teacher before he retired.  See September 2003 VA examination report.  The current severity of the Veteran's service-connected disabilities, most notably, daily nausea, alternating constipation and diarrhea, daily sharp right upper quadrant pain and frequent heartburn, when viewed as a total disability, would significantly impact functional impairment such that the Veteran's ability to obtain and/or maintain substantially gainful employment based on his work history and level of education is legitimately and severely impacted.  A job as an elementary school teacher naturally requires standing for long periods of time and does not lend itself to frequent trips to the bathroom.  Further, it is reasonable that daily nausea would inhibit the Veteran from being an effective teacher, something which all students rely upon.  Although not every examination of the Veteran listed every symptom from which he suffers, his level of functional impairment as a result of his stomach condition as described above, leaves doubt as to whether the Veteran could obtain substantially gainful employment.  In essence, the evidence is in relative equipoise as to whether, when considering the level of education and work history, the Veteran is at least as likely as not unemployable due to his service-connected disabilities.  Moreover, the examinations finding that the Veteran's employment was not affected by his service-connected gastrointestinal disorder are less probative because this finding is not based on the Veteran's level of education or work history.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  As a result, a positive medical opinion regarding the issue of unemployability is not required in order to grant the claim.  In this case, the probative evidence of record, including the Veteran's competent and credible reports of weight loss, daily nausea, heartburn, diarrhea, constipation and anemia indicates that the Veteran would at least as likely as not be unable to obtain or retain substantially gainful employment in education or similar work.  This is consistent with the 60 percent disability rating assigned which represents symptom combinations productive of severe impairment of health.  

All doubt will be resolved in the Veteran's favor as to whether the manifestations of his service-connected gastrointestinal disability precludes him from obtaining or retaining substantially gainful employment.  On this basis, the Board finds that TDIU is warranted.


ORDER

The claim for revision of the March 1, 2002 rating decision on the basis of CUE is denied.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


